           Case 1:20-cv-01596-SAB Document 6 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    JONAS B. FOSTER,                                        1:20-cv-01596-SAB (PC)

11                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
12            v.                                              APPOINTMENT OF COUNSEL,
                                                              WITHOUT PREJUDICE
13    TULARE COUNTY SHERIFF’S
      DEPARTMENT, et al                                       (ECF No. 3)
14
                          Defendant.
15

16           On November 12, 2020, Plaintiff filed a motion seeking the appointment of counsel.
17   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
18   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent
19   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the
20   Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional
21   circumstances the Court may request the voluntary assistance of counsel pursuant to section
22   1915(e)(1). Rand, 113 F.3d at 1525.
23           Without a reasonable method of securing and compensating counsel, the Court will seek

24   volunteer counsel only in the most serious and exceptional cases. In determining whether

25   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

26   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
                                                          1
        Case 1:20-cv-01596-SAB Document 6 Filed 11/13/20 Page 2 of 2


 1            In the present case, the Court does not find the required exceptional circumstances. Even
 2   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations
 3   which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with
 4   similar cases almost daily. Circumstances common to most prisoners, such as lack of legal

 5   education and limited law library access, do not establish exceptional circumstances that would

 6   warrant a request for voluntary assistance of counsel. In the present case, the Court has yet to

 7   screen Plaintiff’s complaint and based on a cursory review of the complaint, the Court does not

 8   find the required exceptional circumstances.

 9            For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is HEREBY

10   DENIED, without prejudice.

11

12   IT IS SO ORDERED.

13   Dated:     November 13, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
